Citation Nr: 0322849	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-18 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic skin 
disability including chloracne, claimed as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active duty service from February 1962 to 
August 1970, including service in Vietnam from January 1968 
to January 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Oakland, California, that denied the appellants claim 
of entitlement to service connection for a chronic skin 
disorder to include chloracne as a result of herbicide 
exposure.  The appellant subsequently moved to Florida, and 
the case was certified to the Board by the RO in St. 
Petersburg, Florida.

In a January 2003 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a chronic skin 
disability including chloracne, claimed as a result of 
exposure to herbicides.  The claim was reopened.

The Board undertook additional development of the veteran's 
claim pursuant to authority in 38 C.F.R. § 19.9.  The United 
States Court of Appeals for the Federal Circuit has since 
invalidated the regulation that authorized the Board to 
decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  Additional 
evidence has been received that has not been reviewed by the 
RO.  The veteran has not waived review of such evidence by 
the agency of original jurisdiction.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  To 
assist the veteran in his efforts to 
substantiate his claim, the veteran should 
be advised of the evidence necessary to 
substantiate and prove that he is entitled 
to service connection for a skin disorder.  
Further the RO must inform the veteran 
which of such evidence VA will obtain, and 
which of such evidence he must obtain.  
Further, in the event the veteran 
identifies evidence that he requests the 
RO to obtain and the RO is unable to do 
so, the RO must notify the veteran of its 
inability to obtain such evidence.  See 38 
C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

2. The RO must ensure that all VA 
treatment records identified by the 
veteran have been obtained, including 
records of VA treatment at the following 
VA medical facilities:  Wadsworth, 
California, VA Hospital; San Francisco, 
California VA Medical Center; Palo Alto, 
California, VA Medical Center.

3.  

4.  The RO must adjudicate the claim of 
entitlement to service connection for 
left wrist arthritis, right hallux 
abductovalus, and entitlement to a 
temporary total disability rating based 
on convalescence from surgery for right 
hallux abductovalus.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



